This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JOHNNY MEDINA d/b/a J.M. PAINTING
 3 AND DRYWALL,

 4                  Plaintiff-Appellant,

 5          vs.                                                  No. 33,353


 6 LC12, INC., A NEW MEXICO
 7 CORPORATION,

 8                  Defendant-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
10 John M. Paternoster, District Judge


11 Rudy Martin
12 Albuquerque, NM

13 for Plaintiff-Appellant


14 Lee Boothby
15 Taos, NM

16 for Defendant-Appellee
1                           MEMORANDUM OPINION

2 HANISEE, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.




8
9                                        J. MILES HANISEE, Judge


10 WE CONCUR:



11
12 MICHAEL E. VIGIL, Judge



13
14 M. MONICA ZAMORA, Judge




                                           2